 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL LUDLOW, an individual and on                Case No.: 18-CV-1190 JLS (JLB)
     behalf of others similarly-situated; and
12
     WILLIAM LANCASTER, individually                    ORDER: (1) GRANTING
13   and on behalf of others similarly-situated,        DEFENDANTS’ MOTION TO STAY;
                                      Plaintiffs,       (2) DENYING WITHOUT
14
                                                        PREJUDICE PLAINTIFFS’ MOTION
15   v.                                                 FOR CLASS CERTIFICATION; AND
                                                        (3) DEFERRING RULING ON
16   FLOWERS FOODS, INC., a Georgia
                                                        DEFENDANTS’ MOTION FOR
     Corporation; FLOWERS BAKERIES,
17                                                      JUDGMENT ON THE PLEADINGS
     LLC, a Georgia limited liability company;
18   and FLOWERS FINANCE, LLC, a
                                                        (ECF Nos. 90, 91, 116, 123, 135, 140)
     limited liability company,
19
                                    Defendants.
20
21         Presently before the Court is Defendants Flowers Foods, Inc.; Flowers Bakeries,
22   LLC; and Flowers Finance, LLC’s Motion to Stay (“Mot.,” ECF No. 116). Also before
23   the Court are Plaintiffs’ Response in Opposition to (“Opp’n,” ECF No. 121) and
24   Defendants’ Reply in Support of (“Reply,” ECF No. 122) the Motion; Plaintiffs’ three
25   Notices of Supplemental Authority (ECF No. 126, 131, 167), to which Defendants filed
26   Objections (ECF Nos. 128, 138, 168); and Defendants’ four Notices of Supplemental
27   Authority (ECF Nos. 144, 151, 166, 172). After reviewing the Parties’ arguments and the
28   law, the Court GRANTS Defendants’ Motion to Stay.

                                                    1
                                                                                18-CV-1190 JLS (JLB)
 1                                       BACKGROUND
 2         Plaintiffs Daniel Ludlow and William Lancaster work as distributors for Defendants
 3   Flowers Foods, Inc.; Flowers Bakeries, LLC; and Flowers Finance, LLC. First Amended
 4   Compl., ECF No. 56 at 5–6. All of Plaintiffs’ claims stem from their allegation that
 5   Defendants intentionally misclassified them as independent contractors instead of
 6   employees, thereby denying Plaintiffs certain rights and benefits afforded to employees,
 7   including overtime wages, rest and meal periods, payment for all time worked, accurate
 8   wage statements, indemnification for expenses, and protection from unlawful wage
 9   deductions. Id. at 2.
10         After this litigation commenced, the California Supreme Court announced in
11   Dynamex Operations West Inc. v. Superior Court, 4 Cal. 5th 903 (2018), a new standard
12   to distinguish independent contractors from employees: the “ABC Test.” Id. at 916. The
13   Dynamex Court made clear that the ABC Test prospectively replaced the former
14   multifactor standard set forth in S.G. Borello & Sons, Inc. v. Department of Industrial
15   Relations, 48 Cal. 3d 341 (1989), see Dynamex, 4 Cal. 5th at 964, but did not state whether
16   the ABC Test would apply retroactively. See generally id. The Ninth Circuit subsequently
17   decided that the ABC Test applies retroactively, see Vazquez v. Jan-Pro Franchising Int’l,
18   Inc., 923 F.3d 575 (9th Cir. 2019); however, on rehearing, the Ninth Circuit withdrew its
19   ruling and certified the question to the California Supreme Court. See Vazquez v. Jan-Pro
20   Franchising Int’l, Inc., No. 17-16096, 2019 WL 4648399 (9th Cir. Sep. 24, 2019). On
21   November 20, 2019, the California Supreme Court granted the Ninth Circuit’s request for
22   certification. See Vazquez v. Jan-Pro Franchising Int’l, Inc., No. S258191 (Cal. Nov. 20,
23   2019).
24                                    LEGAL STANDARD
25         “[T]he power to stay proceedings is incidental to the power inherent in every court
26   to control the disposition of the causes on its docket with economy of time and effort for
27   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In
28   the interests of judicial economy, a court may grant a stay pending the outcome of other

                                                  2
                                                                              18-CV-1190 JLS (JLB)
 1   legal proceedings related to the case. Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d
 2   857, 863–64 (9th Cir. 1979). When determining whether to stay an action, a court must
 3   weigh competing interests that the granting or denial of a stay will affect, including:
 4   (1) “the possible damage which may result from the granting of a stay;” (2) “the hardship
 5   or inequity which a party may suffer in being required to go forward;” and (3) “the orderly
 6   course of justice measured in terms of the simplifying or complicating of issues, proof, and
 7   questions of law which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300
 8   F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254–55). “If there is even a fair
 9   possibility that the stay for which [the movant] prays for will work damage to someone
10   else,” the movant “must make out a clear case of hardship or inequity in being required to
11   go forward.” Id. (quoting Landis, 299 U.S. at 255). “The proponent of a stay bears the
12   burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis,
13   299 U.S. at 255).
14                                                ANALYSIS
15          Defendants ask the Court to stay this action pending the California Supreme Court’s
16   ruling on whether the ABC Test applies retroactively.1 Mot. at 2.
17   I.     The Balance of Hardship or Inequity Between Plaintiffs and Defendants
18          First, the Court must balance the “possible damage [to Plaintiffs] which may result
19   from the granting of a stay,” with “the hardship or inequity which [Defendants] may suffer
20   in being required to go forward.” CMAX, 300 F.2d at 268.
21          Plaintiffs contend they will be “severely prejudiced” if the Court issues a stay.
22   Opp’n at 11–15. Plaintiffs first contend that a stay will result in the loss or deterioration
23   of evidence causing prejudice to Plaintiffs. Id. at 11–12. Plaintiffs argue that, as time
24
25
     1
       In their Motion, Defendants also ask the Court to issue a stay pending the Ninth Circuit’s ruling in
26   Western States Trucking Association v. Andre Schoorl, et al., No. 19-15974 (9th Cir.), on the question of
     whether the Federal Aviation and Administrative Authorization Act (“FAAAA”) preempts prong “B” of
27   the ABC Test. Mot. at 2. While this Motion was pending, that appeal was voluntarily dismissed, see 2019
28   WL 5212963 (9th Cir. Sept. 5, 2019), “so FAAAA preemption is no longer at issue” for the purposes of
     this Motion. See Reply at 2 n.1.

                                                        3
                                                                                          18-CV-1190 JLS (JLB)
 1   passes, their “memories and their ability to recall facts” will fade and pertinent witnesses
 2   may become unavailable. Id. at 11. But this does not amount to prejudice sufficient to
 3   deny the stay. Discovery proceedings have already taken place “and hence there is
 4   presumably no problem of preserving evidence.” See CMAX, 300 F.2d at 269; see also
 5   Burnell v. Swift Transportation Co., No. EDCV1000809VAPOPX, 2011 WL 13352810,
 6   at *5 (C.D. Cal. Jan. 20, 2011) (“While the risk of lost evidence is inherent in every stay,
 7   Plaintiffs’ risk in this case is mitigated considerably by the fact that they already have
 8   received some informal discovery.”). And “[i]f there were such a problem” preserving
 9   evidence, “application [can] be made . . . to permit further discovery proceedings.” See
10   CMAX, 300 F.2d at 269.
11         Plaintiffs also contend that the indefinite length and anticipated lengthy stay would
12   be prejudicial. Mot. at 12–14. While staying this case will certainly delay proceedings,
13   the Court finds that because the California Supreme Court has now granted the Ninth
14   Circuit’s request and will answer the question expeditiously, any wait for an answer to this
15   important issue would be neither indefinite nor unreasonable. See Burnell, 2011 WL
16   13352810, at *5 (finding stay pending California Supreme Court decision “cannot be said
17   to be ‘indefinite’”).
18         Finally, Plaintiffs contend that a stay would prolong the alleged “continuing harm”
19   caused by the misclassification of Plaintiffs as independent contractors, Opp’n at 12, and
20   delay Plaintiffs from receiving the injunctive and monetary relief they seek. Id. at 14–15.
21   The Court finds these reasons unavailing as well. Mere delay in receiving damages is an
22   insufficient basis to deny a stay. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1110–112
23   (9th Cir. 2005). Further, the fact that Plaintiffs have not moved for a preliminary injunction
24   to stop the alleged harm and did not file their case for several years after the alleged harm
25   began lessens the Court’s concerns about delaying prospective relief and the harm
26   continuing. See Gustavson v. Mars, Inc., No. 13-CV-04537-LHK, 2014 WL 6986421, at
27   *3 (N.D. Cal. Dec. 10, 2014); see also Quinn-White v. Novartis Pharm. Corp., No.
28   CV164300PSGAGRX, 2016 WL 11519285, at *4 (C.D. Cal. Oct. 7, 2016) (finding that

                                                   4
                                                                                 18-CV-1190 JLS (JLB)
 1   “two years hav[ing] . . . lapsed between Plaintiffs’ injuries and the filing of the Complaint”
 2   weighed against finding prejudice to plaintiffs).
 3         Turning to the potential prejudice from proceeding without a stay, Defendants
 4   contend that moving forward without a clear answer on the Dynamex’s retroactivity “could
 5   result in [the Parties] ‘unnecessarily expend[ing] resources engaging in motion practice
 6   and planning and preparing for trial . . . [based] on the wrong standard.’” Mot. at 9 (quoting
 7   In re Taco Bell Wage & Hour Actions, No. 1:07-CV-01314-OWW, 2011 WL 3846727, at
 8   *4 (E.D. Cal. Aug. 30, 2011)). The Court agrees that this would amount to a hardship on
 9   Defendants—and Plaintiffs as well—and weighs in favor of granting the stay. Preparing
10   for trial without a clear answer on Dynamex’s retroactivity would cause unnecessary work
11   for the Parties (and the Court), amounting to a hardship in this case.
12         Having weighed the Parties potential hardships, the Court finds Plaintiffs have not
13   shown a “fair possibility” that a stay will cause prejudice, CMAX, 300 F.2d at 268, while
14   Defendants have made a “clear case of hardship” absent a stay. See id.
15   II.   The Orderly Course of Justice
16         Next, the Court must consider “the orderly course of justice measured in terms of
17   the simplifying or complicating of issues, proof, and questions of law which could be
18   expected to result from a stay.” Id.
19         Defendants contend that waiting to determine whether the ABC Test applies
20   retroactively would promote judicial efficiency and avoid waste of the Parties’ resources.
21   Mot. at 6–8. Plaintiffs have filed a motion for class certification. ECF No. 90. The motion
22   raises questions about whether the ABC Test should apply retroactively. See generally id.
23   According to Defendants, the outcome of these motions “may depend upon which test
24   applies—Borello or ‘ABC.’” Mot. at 7 (quoting Bruers v. Flowers Foods, Inc., No.
25   818CV01442JLSADS, 2019 WL 5867434, at *5 (C.D. Cal. Aug. 7, 2019)). Waiting for a
26   decision by the California Supreme Court in Vazquez and getting a definitive answer on
27   Dynamex’s retroactivity would simplify the issues remaining and avoid the potential of
28   wasting resources addressing a standard that is not applicable. Id.

                                                   5
                                                                                 18-CV-1190 JLS (JLB)
 1         Plaintiffs disagree, arguing that the ABC Test will apply regardless of how the
 2   California Supreme Court rules in Vazquez and, thus, there is no need to wait for an answer
 3   on this question. Opp’n at 8–11. Further, Plaintiffs contend that the Borello and ABC tests
 4   have significant overlap, making the determination as to which test applies insignificant to
 5   the ultimate outcome. Id. at 9–10. For these reasons, Plaintiffs contend that the disposition
 6   of the pending motions and trial “will largely be the same for the entire claims period
 7   regardless of Dynamex’s retroactivity.” Id. at 10.
 8         On the facts of this case, the Court finds that “the prospect of narrowing the factual
 9   and legal issues . . . justifies a stay.” Cf. Lockyer, 398 F.3d at 1112. “Proceeding with
10   class certification under the assumption the California Supreme Court will apply Dynamex
11   retroactively could very well lead to inefficiencies and a waste of resources for both the
12   parties and the Court.” Henry v. Cent. Freight Lines, Inc., No. 216CV00280JAMEFB,
13   2019 WL 5960140, at *5 (E.D. Cal. Nov. 13, 2019).              And contrary to Plaintiffs’
14   contentions, the differences between the Borello standard and the ABC Test are
15   significant—indeed, they could be dispositive. The ABC Test dispenses with many of the
16   Borello secondary factors, gives different weight to the factors that do overlap, and forces
17   the hiring entity to establish all of the ABC Test’s prongs to establish that a worker is an
18   independent contractor, rather than show the balance of the applicable factors weighs in
19   their favor. See Dynamex, 4 Cal. 5th at 957–63. These differences are so striking that
20   courts have acknowledged that Dynamex represented a “sea change” in this area of law, W.
21   States Trucking Ass’n v. Schoorl, 377 F. Supp. 3d 1056, 1067 (E.D. Cal. 2019), and “upset
22   a settled legal principle.” Lawson v. Grubhub, Inc., No. 15-CV-05128-JSC, 2018 WL
23   6190316, at *4 (N.D. Cal. Nov. 28, 2018).
24         “In sum, with multiple motions pending before this Court, . . . a stay awaiting clarity
25   on Dynamex’s retroactivity would allow for a more orderly disposition of these motions.”
26   See Henry, 2019 WL 5960140, at *3.
27   ///
28   ///

                                                   6
                                                                                18-CV-1190 JLS (JLB)
 1   III.   The Overall Balance Favors Granting the Stay
 2          After considering each of the required factors, the Court finds that a stay is
 3   appropriate because the “weighing of the hardships favors the granting of a stay” and “it
 4   will serve the interests of judicial economy by allowing for development of . . . [a
 5   potentially dispositive] legal issue[].” See Cal. Trout, Inc. v. U.S. Bureau of Reclamation,
 6   115 F. Supp. 3d 1102, 1117 (C.D. Cal. 2015). The Court therefore exercises its discretion
 7   to grant a stay pending the California Supreme Court’s decision in Vazquez. See Bruers,
 8   2019 WL 5867434, at *5 (granting stay pending decision by the California Supreme Court
 9   on Dynamex’s retroactivity); Henry, 2019 WL 5960140, at *3 (same); see also Haitayan
10   v. 7-Eleven, Inc., CV 17-7454 DSF (ASx), 2019 WL 2620729, at *2 (C.D. Cal. Apr. 29,
11   2019) (staying action pending Ninth Circuit’s original consideration of Vazquez); Lawson
12   v. Grubhub, Inc., No. 18-15386, 2019 WL 5876923, at *1 (9th Cir. Sept. 26, 2019) (staying
13   appeal pending a decision by the California Supreme Court in Vazquez).
14                                        CONCLUSION
15          Based on the foregoing, the Court GRANTS Defendants’ Motion to Stay (ECF No.
16   116) pending the California Supreme Court’s decision in Vazquez answering whether
17   Dynamex applies retroactively. Because the issues briefed by the Parties will change
18   substantially after this issue is decided, the Court DENIES WITHOUT PREJUDICE
19   Plaintiffs’ Motion for Class Certification (ECF No. 90) and associated Motions to File
20   Documents Under Seal (ECF Nos. 91, 135, 140). Defendants’ Motion for Judgment on the
21   Pleadings, however, does not implicate the Dynamex retroactivity issue and therefore
22   denying and refiling the Motion is not necessary; accordingly, the Court will DEFER
23   RULING ON the Motion (ECF No. 123) until after the stay is lifted.
24          IT IS SO ORDERED.
25   Dated: February 18, 2020
26
27
28

                                                  7
                                                                               18-CV-1190 JLS (JLB)
